Per Curiam. Tin's was assumpsit by appellant, Gibbons, against the appellee, the County of Cook, to recover compensation for services rendered as special counsel by the former for and upon the retainer and employment of the latter. The declaration was upon the common counts, with an affidavit of the plaintiff of the amount due him for such services, which was stated to be the sum of $809. The plea was the general issue. Upon an agreed statement of facts, which provided, in substance, that if the court should be of opinion upon such statement that the defendant was legally liable to the plaintiff, then judgment in his favor was to be rendered for the amount claimed by the plaintiff in his affidavit of the amount due, the cause was submitted to the court for trial without a jury, resulting in a finding and judgment for defendant, and the plaintiff appealed to this court, where the case is submitted upon printed arguments. We have read the arguments of the counsel for the respective parties, examined and duly considered all the matters of fact presented in and by the agreed case, and from the agreed facts and the fair and legitimate inferences to be drawn therefrom. we are of opinion that the party suing was the person intended to be employed as special counsel on behalf of defendant; that the employment of 'plaintiff as such counsel in the manner stated in the agreed case was legitimate and binding upon the defendant; that the plaintiff performed the services under such employment, for which the defendant is legally liable to pay him. The judgment of the court below will, therefore, be reversed and the cause remanded, with directions to that court to render judgment in favor of the plaintiff for the amount stated in said affidavit of the sum due to the plaintiff as damages, besides costs. Reversed and remanded.